Citation Nr: 0410363	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. What evaluation is warranted for gastrointestinal reflux 
disease (GERD) for the period from March 6, 2000 to June 12, 2001?

2.  What evaluation is warranted for gastrointestinal reflux 
disease (GERD) for the period beginning June 13, 2001? 

3.  What evaluation is warranted for intervertebral disc syndrome 
from March 6, 2000?

4.  What evaluation is warranted for bilateral athlete's foot from 
March 6, 2000?

5. What evaluation is warranted from March 6, 2000, for tinnitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 and August 2001 rating actions of the 
White River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board addressed claims pertaining to GERD and tinnitus by a 
November 2002 decision.  However, pursuant to a Joint Motion for 
Remand, the United States Court of Appeals for Veterans Claims 
(Court), by a November 2003 Order, vacated that Board decision, 
and remanded for the Board to reconsider these issues pursuant to 
Order.  

The issue regarding what rating is warranted from March 6, 2000 
for tinnitus, is deferred pending the outcome of an appeal by the 
Department of Veterans Affairs (VA) to the United States Court of 
Appeals for the Federal Circuit in the case of Wanner v. Principi, 
17 Vet. App. 4 (2003).

FINDING OF FACT

Prior to June 13, 2001, the veteran's gastroesophageal reflux 
disease was manifested by heartburn and reflux controlled by 
antacids.


CONCLUSIONS OF LAW

1.  The veteran's GERD is rated by analogy to hiatal hernia.  38 
C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2000 and 2003).

2.  From March 6, 2000 to June 12, 2001, the schedular criteria 
for a compensable evaluation for gastroesophageal reflux disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2003); 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) Analysis

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).

The law requires VA to inform veterans of the evidence needed to 
substantiate their claims, of what evidence they are responsible 
for obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a).  VA regulations specify that VA will tell 
veterans to submit relevant evidence in their possession.  38 
C.F.R. § 3.159(b).  

Pursuant to the Joint Motion for Remand granted by the November 
2003 Court Order, the parties stipulated to actual notice of the 
provisions of 38 U.S.C.A. § 5103, with respect to both the claim 
for increased ratings for GERD and the claim for separate 
compensable ratings for bilateral tinnitus.  The Board is 
satisfied that the veteran has stipulated to actual notice of the 
provisions of the law specifically applicable to the issues 
decided here, to include notice of the evidence that has been 
obtained by VA, notice of evidence that is not of record that is 
necessary to substantiate the appealed claim, notice of evidence 
that the appellant is expected to provide, and notice that he 
should provide any additional evidence he may have in furtherance 
of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating Claim for GERD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  The Board attempts to determine 
the extent to which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily life, 
and the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the VA adjudicator will assign 
the higher evaluation if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, the 
adjudicator will assign the lower rating.  38 C.F.R. § 4.7.

The Court has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a grant 
of service connection, and a claim for an increased rating of a 
service- connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As this appeal 
involves original claims, the Board has framed the issue as shown 
on the title page.

Pursuant to November 2003 Court Order, the Board must re-address 
what rating is warranted for GERD for the period from March 6, 
2000 to June 12, 2001, and the period beginning June 13, 2001.  
The Court took exception to the Board having only addressed the 
applicability of 38 C.F.R. §  4.114, Diagnostic Code 7346, and to 
not having addressed potential applicability of other diagnostic 
codes for all rating periods, citing Fenderson.  As noted in the 
Introduction to this decision, the Board remands, below, the claim 
of entitlement to an increased rating for the period beginning 
June 13, 2001.  

A review of the evidence reveals that October and December 2000 
outpatient treatment reports from Rosalynn Kim, D.O, noted the 
veteran's complaints of heartburn and acid in the throat.  In 
December 2000, the assessment was gastroesophageal reflux disease, 
and Aciphex was prescribed. In January 2001, the veteran reported 
that he could not tolerate Aciphex and that his reflux had 
worsened.  He was prescribed Prilosec.

At a May 2001 VA examination the veteran reported using Prilosec, 
Tums and other antacid medications to control his acid reflux. He 
reported that since taking Prilosec his condition had improved. A 
GI series from March 2001 showed reflux under fluoroscopy. A H. 
pylori test was positive. Physical examination showed no hernias, 
or palpable masses. The diagnosis was history of gastroesophageal 
reflux disease with positive H. pylori, on Prilosec.

A June 2001 letter from Rosalynn Kim, D.O., indicated that the 
veteran experienced occasional vomiting after prolonged periods of 
heartburn. He was on Aciphex, but required further treatment for 
his condition. A November 2001 note indicated that the veteran had 
increased gastroesophageal reflux disease, vomiting and would 
require treatment for Helicobacter pylori.

The Board in its November 2002 decision applied 38 C.F.R. §  
4.114, Diagnostic Code 7346 as the appropriate analogous rating 
code in this case.  The Board based this analogous rating on 
applicable law governing analogous ratings which provides that 
when an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20.  

Diagnostic Code 7346 is for rating hiatal hernia, a condition of 
the muscle surrounding the opening between the esophagus and the 
stomach, which, when chronically relaxed in the case of a hiatal 
hernia, allows the stomach to enter the space normally occupied by 
the esophagus, and allows stomach contents, inclusive of stomach 
acids, to enter the esophagus.  The symptoms and functions 
affected by hiatal hernia are also those affected by GERD, since 
gastroesophageal reflux is by definition a condition which occurs 
when stomach contents, inclusive of stomach acids, re-enter the 
esophagus (i.e., reflux) through the gastroesophageal juncture.  
Hence, the Board here appropriately rates GERD by analogy to 
hiatal hernia because this is a closely related disease or injury 
in which not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§  4.20.  

The Court by its Order has directed consideration of 38 C.F.R. § 
4.114, Diagnostic Code 7305 as a potentially analogous rating 
code.  Diagnostic Code 7305 is for rating duodenal ulcer.  
However, a duodenal ulcer is a peptic ulcer of the duodenum, at 
the juncture of the stomach and the small intestine (i.e., the 
area at the bottom of the stomach as opposed to the top of the 
stomach leading to the esophagus as is the case of GERD and a 
hiatal hernia), whereby the lining in that area has opened, with 
tissue potentially exposed to intestinal contents inclusive of 
stomach acids.  While both a duodenal ulcer and a hiatal hernia 
may result in stomach pains, vomiting, melena, hematemesis and 
weight loss (cf. Diagnostic Codes 7305, 7346), these symptoms of 
duodenal ulcer and hiatal hernia do not make the two conditions 
equally analogous to the veteran's service-connected GERD.  The 
anatomical localization and functions affected make the rating 
criteria for GERD most analogous to a hiatal hernia and not to a 
duodenal ulcer.  Further, because hiatal hernia and GERD are so 
closely interrelated, the symptom sets of these two more closely 
match than do the symptom sets between GERD and duodenal ulcer.  
Hence, the Board finds that the rating criteria for duodenal ulcer 
are not for application precisely because hiatal hernia is far and 
away the more closely analogous disorder.  38 C.F.R. § 4.20.  

Similarly, while numerous other disorders affecting the alimentary 
canal, inclusive of esophageal stricture, adhesions of the 
peritoneum, marginal ulcer, hypertrophic gastritis, post-
gastrectomy syndromes, stomach stenosis, residuals of stomach 
injury, irritable colon syndrome, amebiasis, dysentery, ulcerative 
colitis, intestinal distomiasis, diverticulitis, resection of the 
small or large intestine, chronic liver disease, pancreatitis, and 
vagotomy, may result in symptoms similar to those presented in 
cases of GERD, the symptom set of none of these conditions more 
closely matches the symptom set of GERD as does the set for a 
hiatal hernia.  Moreover, no symptom set as closely matches the 
anatomical localization and functions affected of GERD as does a 
hiatal hernia.  See variously  38 C.F.R. § 4.114, Diagnostic Codes 
7203-7354 (2003).  
 
Accordingly, the Board once again determines that the appropriate 
analogous rating for the veteran's GERD is Diagnostic Code 7346, 
for a hiatal hernia.  Under Diagnostic Code 7346, a 60 percent 
evaluation is assigned when there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  A 
10 percent rating is assigned when there are two or more of the 
symptoms for the 30 percent evaluation with less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

After a careful consideration of all of the evidence, the Board 
finds that from March 6, 2000 to June 12, 2001, the veteran's 
gastroesophageal reflux disease did not meet the criteria for a 
compensable evaluation.  In this regard, evidence prior to June 
13, 2001 reveals that the veteran's gastroesophageal reflux 
disease was controlled through the use of antacids.  Two or more 
of the symptoms for a 30 percent rating under the applicable code 
- inclusive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation, or substernal or arm or 
shoulder pain - were not present.  Hence, a 10 percent rating 
under Diagnostic Code 7346 was not warranted.  Where, as here, the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  As the preponderance of the evidence is 
against the assignment of a 10 percent disability rating for GERD 
for the period from March 6, 2000 to June 12, 2001, the reasonable 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Board denies a compensable evaluation for gastroesophageal 
reflux disease from March 6, 2000 to June 12, 2001. 


REMAND

As noted above, in the November 2003 Joint Motion for Remand, the 
parties stipulated to notice of the provisions of the law that 
were specifically applicable to the issue concerning what 
evaluation is warranted for GERD for the period beginning June 13, 
2001.  There was no such stipulation regarding what evaluation is 
warranted for intervertebral disc syndrome from March 6, 2000, and 
what evaluation is warranted for bilateral athlete's foot from 
March 6, 2000.  Regarding those other claims, the RO notified the 
veteran of the provisions of the law by two supplemental 
statements of the case issued in May 2002.  Nonetheless, pursuant 
to the law, the RO should afford the veteran additional notice of 
the provisions as specifically applicable to development of the 
remanded claims, to include development ordered by this remand.   
Hence, the RO must afford the veteran notice of the evidence that 
has been obtained by VA, notice of evidence that is not of record 
that is necessary to substantiate the appealed claim, notice of 
specific evidence that the veteran is expected to provide, and 
notice that the veteran should provide any additional evidence he 
may have in furtherance of his claim.  In so doing the RO should 
also provide notice of what specific portion of the evidence 
necessary to substantiate the claim VA will secure, and what 
portion the veteran must secure.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in light of a recent decision of the Court, it is 
apparent that VA has not issued appropriate notice to the veteran 
in the correct chronological sequence, with notice prior to 
initial RO adjudication, as set forth in 38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159.  Thus, the RO must complete additional 
development, to include addressing whether the appellant has been 
prejudiced by VA's failure to follow the chronological sequence 
outlined in the law.

Here, most recent medical evidence within the claims folder 
pertaining to the veteran's GERD dates to November 2001.  The 
Court has held that VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical treatment. 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Accordingly, current 
records and an additional VA examination are necessary to rate the 
current manifestations of GERD.  

The veteran's intervertebral disc syndrome was most recently the 
subject of VA examination for compensation purposes in April 2002. 

Disorders of the lumbar spine were revised effective September 23, 
2003 and September 26, 2003.  38 C.F.R. § 4.71a (2003).  
Appropriate ratings for these disorders based on these new 
criteria are in order.  Under such circumstances, the regulation 
as it existed prior to the change is applicable to the veteran's 
claim for the period prior to September 26, 2003, and the revised 
regulation is applicable from September 26, 2003 forward.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran is to be 
advised of applicable regulatory criteria for his increased rating 
claim in each case.  

Regarding the athlete's foot claim, the representative in an 
October 2002 appellate brief informed that the veteran was 
currently under a doctor's care for his bilateral athlete's foot.  
The representative then argued that orthopedic-type symptoms of 
pain affecting use of the feet might be present as associated with 
his athlete's foot, such that 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown,  8 Vet. App. 202 (1995) should be considered when rating 
the disability. 

However, athlete's foot (tinea pedis) is in the nature of a 
dermatophytosis, rated under 38 C.F.R. § 4.118, Diagnostic Code 
7813, and thereby rated as scars, under Diagnostic Codes 7803 
(superficial, unstable scars), 7804 (superficial tender or painful 
scars), or 7805 (scars affecting functioning of affected parts, 
including limitation of motion).  Medical evidence of record has 
not shown that the veteran's bilateral athlete's foot has affected 
functioning of underlying joints of the feet or ambulatory 
functioning of the feet generally, so as to warrant a scar rating, 
pursuant to Diagnostic Code 7805, for underlying orthopedic 
dysfunction, such that 38 C.F.R. § 4.40, 4.45 and Deluca would be 
for application.  Nonetheless, a current examination of this 
disorder is necessitated by the law, to ascertain the nature and 
extent of any current disability.  
 
The Board notes that the regulatory criteria for skin disorders 
were also changed, effective August 30, 2002.  38 C.F.R. §  4.71a 
(2003).  Thus, the regulation as it existed prior to the change is 
applicable for the period prior to August 30, 2002, and the 
revised regulation is applicable from August 30, 2002 forward.  
Kuzma.  As tinea pedis is specifically listed under the new 
Diagnostic Code 7806, the disorder is to be rated under that code 
for the period since August 30, 2002.  Under the old rating 
criteria, the disorder should be rated under scars.  Under the 
prior rating criteria for dermatitis or eczema, for the period 
prior to August 30, 2002, where characterized by exfoliation, 
exudation or itching, if involving an exposed surface or extensive 
area, a 10 percent evaluation was warranted.  38 C.F.R. 4.118, 
Diagnostic Code 7806 (2002).


Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the claims file and ensure that all 
additional evidentiary development action required by the VCAA, 
and implementing regulations is completed.  The RO should 
specifically provide the veteran with a VCAA notice letter, and 
therein notify him of the evidence not of record necessary to 
substantiate his remanded claims, information and evidence that VA 
will obtain, and information and evidence that the veteran must 
submit.  Quartuccio.  The RO should also then notify him that it 
is his responsibility to submit all pertinent evidence in his 
possession.  While the claimant is ultimately responsible to 
provide the necessary evidence, the RO should inform the veteran 
that VA will make efforts to obtain any additional as-yet-
unobtained relevant evidence, such as VA and non-VA medical 
records, or records from government agencies, if he identifies 
such records and the custodians thereof.  VA must notify the 
veteran of evidence he identified that could not be obtained so 
that he may attempt to obtain the evidence himself.  

2.  The RO should specifically make a determination as to whether 
it was prejudicial error for the RO not to have notified the 
claimant of applicability of the provisions of the VCAA prior to 
initial RO adjudication of the claimant's claims on appeal.  38 
U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159.  

3.  The veteran should be asked to identify all medical records, 
VA or private, which may be pertinent to his claims but have not 
yet been associated with the claims folder.  He should be asked to 
provide contact information and necessary authorizations and 
releases to permit VA to obtain any additional treatment records.  
Thereafter, the RO should attempt to obtain all indicated records 
which are not already in the claims file.  The RO should inform 
the veteran of the outcome of each records request.  If records 
are not obtained from any private source identified by the 
veteran, the RO must notify him that he is responsible for 
securing these records if he desires that VA consider them.  All 
records and responses received should be associated with the 
claims folder.  

4.  The RO should obtain all VA medical records not yet associated 
with the claims folder, including any from the veteran's March 
2000 date of discharge from service to the present.  Records and 
responses received should be associated with the claims folder. 

5.  Thereafter, the veteran should be afforded a VA 
gastrointestinal examination to address the nature and severity of 
his GERD.  The claims folder and a copy of this remand must be 
provided to the examiner for review for the examination.   In 
accordance with the latest AMIE worksheet for a hiatal hernia, the 
examiner is to provide a detailed review of the veteran's history, 
current complaints, and the nature and extent of any GERD.

6.  Also after completion of development instructions 1 through 4, 
the veteran should be afforded a VA orthopedic examination to 
assess the nature and extent of his service-connected 
intervertebral disc syndrome.  The claims folder and a copy of 
this remand must be provided to the examiner for review for the 
examination.  In accordance with the latest AMIE worksheet for 
rating an intervertebral disc syndrome all indicated tests and 
studies must be accomplished.  The examiner is to be provided 
copies of the old and new rating criteria to assist in preparing a 
report addressing the nature and extent of any service-connected 
disability. 

7.  Also after completion of development instructions 1 through 4, 
the claims folders and a copy of this remand must be provided to a 
VA dermatologist, to assess the nature and severity of the 
veteran's athlete's foot.  The claims folder and a copy of this 
remand must be provided to the examiner for the examination.  All 
findings necessary to complete the most recent version of the AMIE 
worksheet for dermatophytosis must be provided. 

8.  Thereafter, and following any other appropriate development, 
the remanded claims must be readjudicated.  Staged ratings should 
also be considered, pursuant to Fenderson.  If the determinations 
remain to any extent adverse, the veteran and his representative 
must be provided a supplemental statement of the case which 
includes a summary of additional evidence submitted, any 
additional applicable laws and regulations, and the reasons for 
the decision.  They should then be afforded the applicable time to 
respond.  Particular care and attention must be afforded to 
ensuring that the veteran has been provided complete notice of 
what evidence VA will secure and what evidence he must secure and 
submit in support of his claims.  Quartuccio.  Care must be 
exercised to ensure that prejudicial error did not result from any 
failure to provide complete and timely notice, pursuant 38 
U.S.C.A. §§ 5100, 5103(a), of the provisions of the VCAA as 
applicable to his claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



